Citation Nr: 0418444	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  02-17 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the VA RO in St. Louis, Missouri.  The veteran requested a 
hearing at VA's Central Office in Washington, D.C., but 
failed to appear for the hearing as scheduled.  See 38 C.F.R. 
§§ 20.702(d), 20.704(d) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on their part.


REMAND

The veteran is service-connected for bilateral hearing loss, 
currently evaluated as noncompensably disabling.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

In this case, the record does not reflect that the RO has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  Although the RO sent a VCAA 
letter to the veteran in January 2002, that letter provided 
information as to the evidence necessary to substantiate a 
claim for service connection.  The RO has not provided the 
veteran with appropriate notice of the evidence and 
information required to substantiate the rating claim on 
appeal.  

Moreover, in his appeal to the Board dated in October 2002, 
the veteran argued that his hearing loss has worsened since 
his last VA examination in April 2002.  Thus, remand for 
further notification and to obtain a more contemporary VA 
examination relevant to the veteran's hearing acuity is 
indicated.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

Prior to the examination, the RO should obtain any additional 
pertinent treatment records indicated by the veteran.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In particular the Board 
notes that in an audiological report from a VA outpatient 
clinic dated April 2002, a VA examiner recommended that the 
veteran be fitted for hearing aids.  Therefore, it is likely 
that additional records from that facility are available and 
may be pertinent to this appeal.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and ensure that all other notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
its implementing regulations, see 
38 C.F.R. § 3.159 (2003), are fully 
complied with and satisfied.  This 
includes advising the veteran as to the 
nature of the evidence needed to support 
his claim for an increase; advising him as 
to which evidence he should submit and 
which evidence VA will obtain on his 
behalf; and, requesting him to submit to 
VA any relevant evidence in his 
possession.

2.  The RO should contact the veteran and 
provide him an additional opportunity to 
identify the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment for 
hearing loss since his most recent VA 
examination, or April 2002.  After 
receiving this information and any 
necessary releases, the RO should take 
all appropriate steps to obtain copies of 
identified records for association with 
the claims file.  The RO should, in any 
case, ensure that relevant records of VA 
treatment or evaluation are associated 
with the claims file.

3.  The RO should arrange for the veteran 
to be afforded a VA examination by a 
state-licensed audiologist to ascertain 
the severity of his bilateral hearing 
loss.  The claims folder should be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination must include a controlled 
speech discrimination test (Maryland CNC) 
and a puretone audiometry test conducted 
without the use of hearing aids.  The 
puretone threshold average (based on the 
sum of the puretone thresholds at 1000, 
2000, 3000 and 4000 Hertz, divided by 
four) for each ear should be provided.  

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to a compensable 
rating for his bilateral hearing loss.  
If the decision remains adverse to the 
veteran, the RO should provide him and 
his representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the 
veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

